DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/20 has been entered.
 
Information Disclosure Statement
The IDS of 05/20/20 has been considered.

Drawings
	The drawings filed on 08/29/17 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 has been amended to include the limitation, “estimates a total heat amount generated from the first battery in an assumption period where the external temperature changes from a first value to a second value on the basis of the first reference data.” The examiner could not find support for the concept of an “assumption period.” The examiner requests that the applicant show where the “assumption period” is supported.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 2-11, 14-18, and 20-21 qualify as eligible subject matter under 35 U.S.C. 101. As discussed in the non-final rejection of 11/18/19, the claims give explicit details about calculating the safety index in a manner that applies or uses the judicial exception in Vanda Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 14-18, and 20-21 is/are rejected under 35 U.S.C. 103, as may best be understood, as being unpatentable over Yazami (US PgPub 20160146895) in view of Houldsworth (US PgPub 20100010769). 

With respect to claim 2, Yazami discloses:
A battery safety evaluation apparatus comprising at least one processor (figure 1; Paragraph 0288 describes figure 1. Paragraph 0287 discloses, “The present invention provides methods and systems for thermodynamically evaluating electrochemical systems and components thereof, including electrochemical cells such as batteries, fuel cells and photovoltaics.”; Abstract states, “The present systems and methods are capable of monitoring selected electrochemical cell precise determination of thermodynamic state functions and materials properties relating to the composition, phase, states of charge, health and safety and electrochemical properties of electrodes and electrolytes in an electrochemical cell.” (emphasis mine). Paragraph 0016 discloses a thermodynamic parameter processor, as well as a state of charge processor. Paragraph 0019 discloses system as an integrated circuit.) programmed to:

    PNG
    media_image1.png
    703
    581
    media_image1.png
    Greyscale

estimate an estimation value of an inner state parameter of a first battery on the basis of voltage and current data of the first battery (paragraph 0035 states, “the integrated circuit of devices of this aspect comprises a 
With respect to claim 2, Yazami differs from the claimed invention in that it does not explicitly disclose: 
estimate a heat amount of the first battery upon change of an external temperature of the first battery on the basis of predetermined first reference data, the first reference data corresponding to a relationship 
calculate a safety index regarding a temperature of the first battery upon change of the external temperature on the basis of the heat amount of the first battery
With respect to claim 2, Houldsworth discloses:
estimate a heat amount of the first battery upon change of an external temperature of the first battery on the basis of predetermined first reference data, the first reference data corresponding to a relationship between a heat amount of the first battery and an external temperature of the first battery at the estimated estimation value (Houldsworth accounts for both external and internal temperatures of a battery. For example, paragraph 0048 states, “FIG. 13 is a plot of simulated external and internal temperatures versus time for one cell …” Houldsworth further discloses a relationship between battery temperature and thermal stability. For example, paragraph 0044 states, “FIG. 10 shows a graph of an Accelerating Rate Calorimetry experiment on commercial cells showing how cell voltage affects thermal stability … As a result, the temperature of all cells globally plays a role in the thermal stability of each cell.” Furthermore, as discussed in the final rejection of 05/14/20, primary reference Yazami discloses the estimation of a wide variety of parameters for the purpose of determining a battery’s state of health, and state of safety. In view of the teachings of both Yazami and Houldsworth, the 

    PNG
    media_image2.png
    714
    790
    media_image2.png
    Greyscale

calculate a safety index regarding a temperature of the first battery upon change of the external temperature on the basis of the heat amount of the first battery (obvious in view of the teachings of Yazami and Houldsworth; Both Yazami and Houldsworth are directed to battery safety. Paragraph 0069 of Yazami discloses determination of an electrochemical cell’s state of health. Paragraph 0328 of Yazami discloses, “The faster the self-heating rate, the lower the state of safety of the cell.” Furthermore, paragraph 0047 of Houldsworth states, “the controller 804 can be configured to compare the rate of change of estimated internal temperature to a safety rate of change threshold, as described above with regard to FIG. 12, to determine when the corresponding cell is malfunctioning. Depending on the outcome, the controller 804 can take appropriate action, such as warning the user of the cell pack of an abnormal event and/or discharging the cells in the cell pack.” (emphasis mine). Calculating some sort of safety index is implicit in Houldsworth’s teachings of performing outcome-based safety measures. These safety measures would not be possible if there was not a safety index to provide a standard for when malfunctioning occurs.) 
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Houldsworth into the invention of Yazami for the purpose of accounting for battery temperature, both internal and external. This provides the benefit of improving the overall reliability, safety, and efficiency of batteries.

With respect to claim 3, Yazami, as modified, discloses:
the at least one processor estimates a total heat amount generated from the first battery in an assumption period where the external temperature changes from a first value to a second value on the basis of the first reference data (obvious in view of combination of Yazami and Houldsworth. Houldsworth recognizes that being able to estimate temperature also provides the ability to estimate heat. For example, paragraph 0043 of Houldsworth states, “As a result, this method provides estimates of internal temperature which are sufficiently free of external influences and sensor delay to allow detection of small but sudden heat generation within the cell which provides an early warning of cell failures.” Paragraph 0044 of Houldsworth recognizes the relationship between heat generation, temperature, and thermal stability by stating, “This graph shows how cell voltage affects thermal stability. It can be seen that rate of exothermic heat generation increases with both temperature and voltage. The onset of thermal runaway occurs when the rate of heat generation exceeds the rate of heat loss of the cell to its surroundings. A cell’s cooling rate depends on temperature of neighboring cells. As a result, the temperature of all cells globally plays a role in the thermal stability of each cell.” One of ordinary skill in the art would find it obvious to estimate a total heat amount based on the data given in Houldsworth. Furthermore, Yazami teaches “amount,” such as in paragraph 0060, where it is stated, 
calculates the temperature of the first battery at a designated value of external temperature on the basis of the estimated total heat amount, a specific heat of the first battery, a heat transfer coefficient between the first battery and an outside of the first battery, and the designated value (This limitation is obvious because it merely calculates temperature using a variety of variables that are present in a battery. As discussed above, Yazami teaches a wide variety of different parameters and determinations relating to a battery. The abstract of Yazami discloses “monitoring selected electrochemical cell conditions, such as temperature …” Paragraph 0015 of Yazami discloses using state of charge and temperature to calculate the probability of a thermal runaway. Furthermore, Houldsworth teaches varying external temperature values, as it relates to heat, internal temperature, and thermal stability. It would be obvious to use different mathematical techniques in combination with data derived from the invention of modified Yazami to arrive at the claimed limitation. The rationale for doing so is design incentives or market forces prompting variations. Modified Yazami teaches a base device/method/product that is similar or analogous to the claims in that it determines temperature for an electrochemical cell. Design incentives or market forces would have prompted change to the base device, in the form of using different types of mathematical techniques and calculations 
calculates the safety index on the basis of the calculated temperature of the first battery (obvious in view of combination; As discussed with respect to claim 2 above, both Yazami and Houldsworth are directed to battery safety.)

With respect to claim 4, Yazami, as modified, discloses:
wherein the at least one processor further programmed to determine safety of the first battery or an assembled battery on the basis of the safety index, the assembled battery including the first battery (obvious in view of combination; As discussed with respect to claim 2 above, both Yazami and Houldsworth are directed to battery safety. Note, in particular, the safety actions of Houldsworth.)

With respect to claim 5, Yazami, as modified, discloses:
the at least one processor selects, on the basis of the safety index and a threshold for the safety index, a type of the safety evaluation matching the first battery from a plurality of types of the safety evaluation (obvious in view of combination; As discussed with respect to claim 2 above, both Yazami and Houldsworth are directed to battery safety. Note, in particular, the safety actions of Houldsworth. Paragraph 0047 of 

With respect to claim 6, Yazami, as modified, discloses:
the at least one processor calculates an external temperature in the occasion when thermal runaway of the first battery arises on the basis of the first reference data as a thermal runaway temperature (obvious mathematical calculation in view of Yazami’s thermal runaway teachings (see paragraphs 0015, 0021, 0061, 0082, 0084, and 0263) and Houldsworth’s external temperature teachings, as discussed above.)

With respect to claim 7, Yazami, as modified, discloses:
wherein the at least one processor further programmed to output the safety index or evaluation based on the safety index (obvious in view of combination; paragraph 0047 of Houldsworth discloses sending a warning to a user, which can be construed as a safety index output; paragraph 0288 of Yazami discloses, “Optional input/output circuit 103 provides for data communication with an input/output device 104 (e.g., as a keyboard, touch screen or display), to obtain input from and display information to a user. Input/output circuit 103 receives information from display circuit 105 for displaying to a user on input/output device 104, such as computation results received from sub-circuit 106.”; Yazami and 

With respect to claim 8, Yazami, as modified, discloses:
wherein the at least one processor further programmed to output the thermal runaway temperature (see Yazami paragraphs 0015, 0021, 0061, 0082, 0084, and 0263 for thermal runaway teachings)

With respect to claim 9, Yazami, as modified, discloses:
wherein the at least one processor outputs content of output as an image (Yazami paragraph 0288; the displayed computation results would be displayed in terms of information readable by a user. Text and numbers constitute an image.)

With respect to claim 10, Yazami, as modified, discloses:
wherein the at least one processor outputs contents of output as a file (Yazami paragraph 0288 discloses “computation results received from sub-circuit 106,” which can broadly ready on the word “file” in the sense that a file is a collection of data. Here, the computation results are collected and displayed.)

With respect to claim 11, 
the at least one processor outputs an image, light, or sound indicating warning on the basis of the safety index (As discussed with respect to claim 9 above, the computation results discussed in Yazami paragraph 0288 serve as an image to the user. Paragraph 0057 of Yazami discloses, “Such monitoring, for example, facilitates replacement of failing or aging electrochemical cells, as well as warning of imminent failure or degraded performance …”)

With respect to claim 14, Yazami, as modified, discloses:
wherein the at least one processor further programmed to: determine, on the basis of the safety index, to stop charge or discharge of the first battery (see paragraph 0047 of Houldsworth, which was discussed above; see also paragraph 0068 of Yazami)
stop charge or discharge of the first battery when determined to stop charge or discharge of the first battery (see paragraph 0047 of Houldsworth, which was discussed above; see also paragraph 0068 of Yazami)

With respect to claim 15, Yazami, as modified, discloses:
the at least one processor further programmed to calculate, on the basis of the safety index, a condition of use used in charging or discharging the first battery (obvious in view of combination; Houldsworth’s teachings of “Depending on the outcome” as taught in 

Claims 16-18 and 20 are similar to claim 2 above and are rejected for similar reasons. For the disclosure of “first circuit, second circuit, and third circuit” in claim 18, please note the various circuits shown in figure 1 of Yazami for the disclosure of circuit structure. The operations performed by the circuits are anticipated by modified Yazami, for the same reasons discussed in claim 2 above.

With respect to claim 21, Yazami, as modified, discloses:
wherein the at least one processor further programmed to select, on the basis of the estimation values, the first reference data from a plurality of the reference data (obvious in view of combination; Yazami and Houldsworth teach a plurality of data values, including estimation values and reference data. When the entire set of data values is known, selecting a specific value is obvious.)

Response to Arguments
Applicant’s arguments with respect to claims 2-11, 14-18, and 20-21 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yata et al (US PgPub 20040048152) discloses a non-aqueous secondary battery and its control method.
Mankyuu (US PgPub 20200035973) discloses a secondary battery and method for manufacturing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        04/10/21